Title: To George Washington from John Gill, 26 March 1795
From: Gill, John
To: Washington, George


        
          Sir!
          Alexandria [Va.] 26th March 1795
        
        Since I had the Pleasure of seeing you here, I have been up & examined your Land on Difficult, I therefore now have it in my Power to make you an offer for it, vizt Three hundred Dollars ⅌ Annum on Lease of Twenty One years, with the Priviledge of having a fee Simple when I may wish it, by paying you five Thousand Dollars, when the rent of course ceases, which I believe is nearly your own Terms If this Suits you I should be glad of a Line saying so & any further necessary Agreement can be executed when you come to Mount Vernon, which I understand from my Neighbour Dr Craik will be in the course of the Spring, I have only to add that the rent shall be pointedly & punctually paid, when & where you shall require, I am Sir Yr Mo. Obed. servt
        
          John Gill
        
      